Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 1 of 14 PageID 1540




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    FLOYD THOMAS RUPP,

              Petitioner,

    v.                                                Case No. 3:17-cv-1101-J-32PDB

    SECRETARY, FLORIDA DEPARTMENT
    OF CORRECTIONS, AND FLORIDA
    ATTORNEY GENERAL,

            Respondents.
    ________________________________

                                          ORDER
    I.    Status

          Petitioner, Floyd Thomas Rupp, an inmate of the Florida penal system,

    initiated this action by filing a Petition Under 28 U.S.C. § 2254 for Writ of

    Habeas Corpus by a Person in State Custody. Doc. 1. He is proceeding on an

    Amended Petition. Doc. 8. Petitioner challenges a state court (Duval County,

    Florida) judgment of conviction for which he is serving a life term of

    incarceration. Id. at 1-2. Respondents assert this action is untimely filed and

    request dismissal of this case with prejudice. See Doc. 22.1 After Respondents

    moved to dismiss, Petitioner filed a motion to amend his Amended Petition,

    asserting an amendment is necessary to add a claim based on newly discovered


          1 Attached to the Response are several exhibits. The Court cites the exhibits as
    “Resp. Ex.”
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 2 of 14 PageID 1541




    evidence. Doc. 25. Because Respondents raised a limitations defense, the Court

    deferred ruling on the motion for leave to amend and directed Petitioner to file

    a reply to Respondents’ Motion to Dismiss. Doc. 26. Petitioner replied, see Doc.

    27, and thus, the Motion to Dismiss is ripe for review.

    II.   One-Year Limitations Period

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    amended 28 U.S.C. § 2244 by adding the following subsection:

                   (d)(1) A 1-year period of limitation shall apply to
                   an application for a writ of habeas corpus by a
                   person in custody pursuant to the judgment of a
                   State court. The limitation period shall run
                   from the latest of--

                          (A) the date on which the judgment
                          became final by the conclusion of
                          direct review or the expiration of
                          the time for seeking such review;

                          (B) the date on which the
                          impediment to filing an application
                          created by State action in violation
                          of the Constitution or laws of the
                          United States is removed, if the
                          applicant was prevented from filing
                          by such State action;

                          (C) the date on which the
                          constitutional right asserted was
                          initially recognized by the Supreme
                          Court, if the right has been newly
                          recognized by the Supreme Court



                                           2
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 3 of 14 PageID 1542




                           and made retroactively applicable
                           to cases on collateral review; or

                           (D) the date on which the factual
                           predicate of the claim or claims
                           presented     could  have    been
                           discovered through the exercise of
                           due diligence.

                      (2) The time during which a properly filed
                      application for State post-conviction or other
                      collateral review with respect to the pertinent
                      judgment or claim is pending shall not be
                      counted toward any period of limitation under
                      this subsection.

    28 U.S.C. § 2244(d).

    III.   Analysis

           On September 3, 2013, a jury found Petitioner guilty of two counts of

    capital sexual battery (counts one and two), two counts of sexual battery (counts

    three and four), and one count of lewd and lascivious molestation (count five).

    Resp. Ex. A at 144-48. On October 9, 2013, the trial court adjudicated Petitioner

    as a sexual predator and sentenced him to a life term of incarceration on counts

    one, two, and five, and a thirty-year term on counts three and four. Id. at 184.

    Petitioner, with help from appellate counsel, sought a direct appeal, and on

    October 2, 2014, the First District Court of Appeal per curiam affirmed his

    convictions without a written opinion. Resp. Ex. F. Petitioner filed a motion for

    written opinion and clarification, Resp. Ex. G, which the First DCA denied on


                                            3
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 4 of 14 PageID 1543




    November 19, 2014, Resp. Ex. H. Petitioner’s judgment and sentence became

    final 90 days later on Tuesday, February 17, 2015. See Clay v. United States,

    537 U.S. 522 (2003); Close v. United States, 336 F.3d 1283, 1285 (11th Cir. 2003)

    (“According to rules of the Supreme Court, a petition for certiorari must be filed

    within 90 days of the appellate court’s entry of judgment on the appeal or, if a

    motion for rehearing is timely filed, within 90 days of the appellate court’s

    denial of that motion.” (citing Supreme Court Rule 13.3)). Petitioner’s federal

    one-year statute of limitations began to run the next day, February 18, 2015,

    and expired one year later on February 18, 2016, without Petitioner filing a

    motion for postconviction relief that would toll the one-year period.

          After the expiration of his federal limitations period, on July 6, 2016,

    Petitioner filed with the state court a Florida Rule of Criminal Procedure

    3.800(a) motion to correct illegal sentence, Resp. Ex. J at 1-5, and on September

    20, 2016, a Rule 3.850 motion, Resp. Ex. N at 1-109. Because there was no time

    left to toll, however, Petitioner’s state court motions for postconviction relief did

    not toll the federal one-year limitations period. See Sibley v. Culliver, 377 F.3d

    1196, 1204 (11th Cir. 2004) (stating where a state prisoner files postconviction

    motions in state court after the AEDPA limitations period has expired, those

    filings cannot toll the limitations period because “once a deadline has expired,

    there is nothing left to toll”); Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir.

    2000) (per curiam) (“Under § 2244(d)(2), even ‘properly filed’ state-court

                                             4
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 5 of 14 PageID 1544




    petitions must be ‘pending’ in order to toll the limitations period. A state-court

    petition like [the petitioner]’s that is filed following the expiration of the

    limitations period cannot toll that period because there is no period remaining

    to be tolled.”). Thus, the Court finds that this action, filed on September 25,

    2017, is untimely filed.

    IV.   Equitable Tolling

          In his Reply, Petitioner concedes that this action is untimely, but asks the

    Court to overlook this procedural bar because his failure to meet the one-year

    deadline was “outside his control.” Doc. 27 at 1. “When a prisoner files for

    habeas corpus relief outside the one-year limitations period, a district court may

    still entertain the petition if the petitioner establishes that he is entitled to

    equitable tolling.” Damren v. Florida, 776 F.3d 816, 821 (11th Cir. 2015). The

    United States Supreme Court established a two-prong test for equitable tolling

    of the one-year limitations period, stating that a petitioner “must show (1) that

    he has been pursuing his rights diligently, and (2) that some extraordinary

    circumstances stood in his way and prevented timely filing.” Lawrence v.

    Florida, 549 U.S. 327, 336 (2007); see also Brown v. Barrow, 512 F.3d 1304,

    1307 (11th Cir. 2008) (noting the Eleventh Circuit “held that an inmate bears a

    strong burden to show specific facts to support his claim of extraordinary

    circumstances and due diligence.” (citation omitted)). Equitable tolling is an

    extraordinary remedy that is “typically applied sparingly.” Thomas v. Att’y Gen.

                                            5
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 6 of 14 PageID 1545




    of Fla., No. 3:03-cv-237-J-32PDB, 2018 WL 733631, at *15 (M.D. Fla. Feb. 6,

    2018) (quoting Hunter v. Ferrell, 587 F.3d 1304, 1308 (11th Cir. 2009)).

          Petitioner contends he is entitled to equitable tolling because Gerald S.

    Bettman, Esquire, the attorney who represented Petitioner during trial and his

    direct appeal, did not notify Petitioner that the First DCA issued its opinion

    affirming his judgment and conviction until after the expiration of his federal

    one-year limitations period. Doc. 27 at 2. According to Petitioner, while his

    direct appeal was pending, Mr. Bettman was also representing Petitioner in a

    dissolution of marriage proceeding, and throughout his representation,

    Petitioner “inquired about the direct appeal on numerous occasions.” Id. He

    explains that on September 9, 2014, Mr. Bettman advised Petitioner that he

    would notify Petitioner when the First DCA issued its ruling. Id. Petitioner

    asserts, however, that when the First DCA rendered its mandate on December

    5, 2014, he “was never notified by legal call from Mr. Bettman nor was

    [Petitioner] sent legal correspondence from Mr. Bettman or the 1st DCA

    notifying him that his appeal had been denied or that a mandate had been

    issued.” Id. In support of this allegation, Petitioner attaches two prison mail

    logs from 2014 showing that he only received two correspondences from Mr.

    Bettman – one dated February 21, 2014, and a second dated August 18, 2014.

    Doc. 27-1 at 2-3.




                                           6
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 7 of 14 PageID 1546




          According to Petitioner, he finally learned about the First DCA’s decision

    “in late June of 2016,” when Mr. Bettman contacted Petitioner regarding other

    legal matters. Doc. 27 at 2. During that 2016 conversation, Petitioner claims he

    asked Mr. Bettman about the status of his direct appeal, and “Mr. Bettman

    informed [Petitioner] that not only had his direct appeal been denied but that

    it had also been denied over a year [prior].” Id. at 2-3. Petitioner argues it was

    Mr. Bettman’s duty to promptly inform Petitioner about the First DCA’s

    decision and Petitioner “should not be held responsible for Mr. Bettman’s

    incompetence as [Petitioner] had no control over Mr. Bettman[’s] actions or his

    failure to inform [Petitioner] of [the] denial.” Id. at 3. According to Petitioner,

    Mr. Bettman’s ineffectiveness “caused [Petitioner] to procedurally default on

    the AEDPA one year time limit.” Id. at 3. He contends that he has “prove[n]

    diligence in that he inquired multiple times about his appeal and after learning

    of this denial he promptly filed” his Rule 3.800(a) motion and Rule 3.850 motion.

    Id. at 5. However, according to Petitioner, due to Mr. Bettman’s ineffectiveness,

    he did not file his postconviction motions in time to toll his federal one-year

    limitations period. Id.

          In consideration of the limited record before the Court, on December 10,

    2020, pursuant to Rule 7(a) of the Rules Governing Section 2254 Cases in the

    United States District Courts, the Court requested Mr. Bettman to submit an

    affidavit regarding Petitioner’s allegations. See Doc. 28. Mr. Bettman submitted

                                            7
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 8 of 14 PageID 1547




    his affidavit on January 8, 2021, attesting that he does not remember when he

    first notified Petitioner about the First DCA’s decision, but he remembers that

    he notified Petitioner by telephone. Doc. 29. Mr. Bettman explains that

    Petitioner directly contacted him by telephone and “inquired about [the]

    disposition []or the status of his direct appeal on a regular basis, until [he]

    advised [Petitioner] that all appeals had been denied.” Id. at 1. Mr. Bettman

    further maintains he notified Petitioner about the conclusion of the direct

    appeal through family members, with whom Mr. Bettman also had regular

    contact. Id. at 2.

          “A lengthy delay between the issuance of a necessary order and an

    inmate’s receipt of it might provide a basis for equitable tolling if the petitioner

    has diligently attempted to ascertain the status of that order and if the delay

    prevented the inmate from filing a timely federal habeas corpus petition.” Drew

    v. Dep’t of Corr., 297 F.3d 1278, 1288 (11th Cir. 2002). When there is such delay,

    the petitioner’s “efforts to learn the disposition of pre-federal habeas steps are

    crucial to determining whether equitable tolling is appropriate.” San Martin v.

    McNeil, 633 F.3d 1257, 1269 (11th Cir. 2011).

          Here, Petitioner claims his efforts and counsel’s representations to him

    are like those outlined in Knight v. Schofield, 292 F.3d 709 (11th Cir. 2002).

    Doc. 27 at 3. In Knight, a pro se prisoner was waiting until his state

    postconviction proceedings were concluded before filing his federal habeas

                                             8
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 9 of 14 PageID 1548




    petition. Knight, 292 F.3d at 709. Knight contacted the state clerk of court about

    the status of his postconviction motion and the clerk advised Knight that it

    would notify him when the court entered an order. Id. at 710. When the court

    issued its order, however, the clerk inadvertently sent notice to the wrong

    person. Id. at 710-11. Sixteen months after Knight first spoke to the clerk, and

    after the expiration of his federal one-year limitations period, Knight contacted

    the clerk a second time and was advised that his postconviction motion had been

    denied several months earlier. Id. The Eleventh Circuit found Knight was

    entitled to have his federal one-year equitably tolled until the date he received

    notice that the state court had denied postconviction relief despite his sixteen-

    month delay in inquiring a second time. Id. The court explained it was

    “understandable” that Knight did not make any earlier inquires because the

    clerk assured him that it would notify him as soon as a decision was made and

    until the clerk responded, Knight had no way of knowing about the disposition

    of his case. Id. However, the court clarified that “not in every case will a prisoner

    be entitled to equitable tolling until he receives notice . . . . [rather] [e]ach case

    turns on its own facts.” Id.

          The facts of Petitioner’s case are distinguishable from those in Knight.

    Unlike Knight who depended on a state clerk of court to provide notice,

    Petitioner claims his appellate attorney’s negligence is the “extraordinary

    circumstance” justifying equitable tolling. However, “attorney negligence, even

                                              9
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 10 of 14 PageID 1549




     gross or egregious negligence, does not by itself qualify as an ‘extraordinary

     circumstance’ for purposes of equitable tolling; either abandonment of the

     attorney-client relationship, such as may have occurred in Holland [v. Florida,

     560 U.S. 631 (2010)], or some other professional misconduct or some other

     extraordinary circumstance is required.” Clemons v. Comm’r, Ala. Dep’t of

     Corr., 967 F.3d 1231, 1242 (11th Cir. 2020) (quoting Cadet v. Fla. Dep’t of Corr.,

     853 F.3d 1216, 1227 (11th Cir. 2017)). For example, in Holland, the Court found

     collateral counsel’s conduct “amounted to more” than the “garden variety” of

     negligence because not only did counsel fail to inform Holland, a death row

     inmate, that the Florida Supreme Court affirmed the denial of his state

     postconviction motion “despite Holland’s many pleas for that information,” but

     counsel also: (1) ignored Holland’s many letters and requests to file a federal

     habeas petition on time; (2) failed to do the research necessary to determine the

     proper filing date for his federal habeas petition; (3) failed to communicate with

     Holland during the two-and-one-half years that his postconviction motion was

     pending “despite various pleas from Holland that [counsel] respond to his

     letters”; and (4) Holland had unsuccessfully tried to discharge his attorney due

     to “a complete breakdown in communication.” Holland, 560 U.S. at 652; see also

     Cadet, 853 F.3d at 1216.

           Petitioner does not allege, and there is no evidence to suggest, that

     counsel’s conduct amounted to the type of “abandonment” contemplated by

                                            10
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 11 of 14 PageID 1550




     Holland and Cadet. Petitioner does not argue that counsel failed to respond to

     any inquiry or request about his direct appeal; rather, Petitioner claims the

     opposite. He states counsel responded to Petitioner’s initial inquiry about the

     status of his direct appeal on September 9, 2014, by advising he would notify

     Petitioner as soon as a decision was rendered. Thereafter, Petitioner suggests

     counsel continued to communicate with him and represented Petitioner in

     unrelated legal proceedings, and Petitioner maintains that counsel initiated

     contact with him in June 2016.2 Doc. 27 at 2. Further, when Petitioner asked

     about the status of his direct appeal again during that June 2016 conversation,

     Petitioner admits that counsel immediately advised him of its conclusion. See,

     e.g., Pollock v. Sec’y, Dep’t of Corr., 664 F. App’x 770, 773 (11th Cir. 2016)

     (noting counsel’s “quick response to [petitioner’s] inquiry supports [that] the

     circumstances were not out of [petitioner’s] control, if only he had inquired

     sooner.”). However, Mr. Bettman’s affidavit indicates that he advised Petitioner

     about the direct appeal prior to June 2016. According to Mr. Bettman,

     Petitioner directly called him and inquired about the status of his direct appeal

     “on a regular basis, until [he] advised [Petitioner] that all appeals had been

     denied.” Doc. 29 at 1. Mr. Bettman also asserts he had regular communication

     with Petitioner’s family members, who would have likely relayed any



           2 Petitioner’s motion for leave to file a second amended petition, Doc. 25, also
     indicates counsel was still communicating with Petitioner in August 2018.

                                              11
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 12 of 14 PageID 1551




     information to Petitioner. Id. at 2. In any event, taking Petitioner’s assertions

     as true, counsel’s alleged delay in notifying Petitioner about the outcome of his

     direct appeal amounts to nothing more than attorney negligence, which cannot

     support equitable tolling.

           Further, Petitioner’s argument that the February 21, 2014, and August

     18, 2014, mail logs show counsel did not timely provide notice is unpersuasive.

     See Doc. 27-1 at 2-3. First, the alleged September 9, 2014, communication, see

     Doc. 27 at 7, is not documented on these provided mail logs, and thus, the logs

     apparently do not reflect all communication between Petitioner and counsel.

     Second, these mail logs show only correspondence that Petitioner received. See

     Doc. 27-1 at 1-3. He provides no evidence of the correspondence that he allegedly

     sent to counsel. Further, and likely of more import, Mr. Bettman explains in his

     affidavit that all communications about the First DCA’s decision occurred when

     Petitioner called him directly or when Mr. Bettman spoke with Petitioner’s

     family members. Doc. 29 at 2. Those telephone conversations and family

     correspondence would not be reflected in these prison mail logs on which

     Petitioner relies. Under these circumstances, the Court finds Petitioner is not

     entitled to equitable tolling. Nor does he assert actual innocence as a gateway

     to avoid enforcement of the one-year limitations period. See McQuiggin v.




                                            12
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 13 of 14 PageID 1552




     Perkins, 133 S. Ct. 1924, 1928 (2013). As such, this action is due to be

     dismissed.3

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.      This case is DISMISSED with prejudice.

           2.      The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

           3.      If Petitioner appeals this Order, the Court denies a certificate of

     appealability. Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending

     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.4




           3  Because the Court finds that this action is untimely and due to be dismissed,
     Petitioner’s motion to amend (Doc. 25) is denied.
            4 The Court should issue a certificate of appealability only if Petitioner makes

     “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
     To make this substantial showing, Petitioner “must demonstrate that reasonable
     jurists would find the district court’s assessment of the constitutional claims debatable
     or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
     529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
     encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
     (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration
     of the record as a whole, the Court will deny a certificate of appealability.

                                                13
Case 3:17-cv-01101-TJC-PDB Document 30 Filed 01/19/21 Page 14 of 14 PageID 1553




          DONE AND ORDERED at Jacksonville, Florida, this 19th day of

     January, 2021.




     Jax-7
     C:    Floyd Thomas Rupp, #J51118
           Anne Catherine Conley, Esq.




                                          14
